            Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AMERICAN GREAT LAKES                       )
PORTS ASSOCIATION, et al.,                 )
                                           )
                               Plaintiffs, )           Civil Action No. 18-2650 (CRC)
                                           )
        v.                                 )
                                           )
ADMIRAL KARL SCHULTZ,                      )
in his official capacity as Commandant,    )
United States Coast Guard, et al.,         )
                                           )
                               Defendants. )
____________________________________)

                                             ANSWER

       Defendants Admiral Karl Schultz, in his official capacity as Commandant of the United

States Coast Guard, and the United States Coast Guard (the “Coast Guard”) hereby answer

Plaintiffs’ complaint for declaratory and injunctive relief (the “Complaint”), ECF No. 1, as

follows:

       The first unnumbered paragraph of the Complaint consists of Plaintiffs’ characterization

of this action, to which no response is required.

                                  NATURE OF THE ACTION

       1.      This paragraph consists of Plaintiffs’ characterization of this action, to which no

response is required.

       2.      The first sentence of this paragraph consists of Plaintiffs’ characterization of a

cited statute, to which no response is required. That statute speaks for itself and is the best

evidence of its contents. Defendants refer the Court to the statute for a complete and accurate

statement of its contents. Defendants deny the allegations in the remainder of this paragraph,
            Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 2 of 8



except admit that Great Lakes pilotage rates for the 2017 season were higher than those for the

2006 season.

       3.      Defendants deny the allegations in this paragraph, except admit that the Final

Rule increased pilotage rates for the 2018 season.

       4.      Admitted.

       5.      This paragraph consists of Plaintiffs’ arguments and conclusions of law, to which

no response is required. To the extent a response is required, Defendants deny.

       6.      This paragraph contains Plaintiffs’ requests for relief, to which no response is

required. To the extent a response is required, Defendants deny. Defendants further specifically

deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.

                                                PARTIES

       7-15. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in these paragraphs.

       16.     Admitted.

                                     JURISDICTION AND VENUE

       17-18. Defendants admit that the Coast Guard resides in the District of Columbia. The

remainder of these paragraphs consist of Plaintiffs’ characterization of this action and

conclusions of law, to which no response is required. To the extent a response is required,

Defendants deny.

                        ALLEGATIONS COMMON TO ALL CLAIMS

A.     Regulatory Background

       19-20. These paragraphs consist of Plaintiffs’ characterization of certain statutes, to

which no response is required. The cited statutes speak for themselves and are the best evidence



                                                   2
           Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 3 of 8



of their contents. Defendants respectfully refer the Court to the cited statutes for a complete and

accurate statement of their contents.

B.      The 2018 Notice of Proposed Rulemaking and Final Rule

        21-23. Admitted.

        24.        Admitted.

        25-26. Denied.

        27-29. Admitted.

        30-38. These paragraphs contain Plaintiffs’ characterization of a notice of proposed rule

making for 2018 (“2018 NPRM”), to which no response is required. The 2018 NPRM speaks for

itself and is the best evidence of its contents. Defendants respectfully refer the Court to the 2018

NPRM for a complete and accurate statement of its contents. Defendants admit that Plaintiffs

challenged the Coast Guard’s 2016 pilotage rate final rule as described in paragraph 31 of the

Complaint, and that American Maritime Officers Union (“AMOU”) labor contracts are multi-

year collectively bargained contracts between AMOU and individual American vessel owners

operating ships on the Great Lakes, as alleged in paragraph 33 of the Complaint.

        39-41. These paragraphs contain Plaintiffs’ characterization of industry comments to the

2018 NRM, to which no response is required. Those comments speak for themselves and are the

best evidence of their contents. Defendants respectfully refer the Court to those comments for a

complete and accurate statement of their contents.

        42.        This paragraph consists of Plaintiffs’ characterization of the Final Rule, to which

no response is required. The Final Rule speaks for itself and is the best evidence of its contents.

Defendants respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.



                                                    3
           Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 4 of 8



        43.        Defendants deny the allegations contained in paragraph 43, with the exception of

the portions of this paragraph that consist of Plaintiffs’ characterization of the Final Rule, to

which no response is required. The Final Rule speaks for itself and is the best evidence of its

contents. Defendants respectfully refer the Court to the Final Rule for a complete and accurate

statement of its contents.

        44-46. These paragraphs consist of Plaintiffs’ characterization of the Final Rule, to which

no response is required. The Final Rule speaks for itself and is the best evidence of its contents.

Defendants respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

        47.        Denied.

        48.        This paragraph consists of Plaintiffs’ characterization of industry comments, to

which no response is required. Those comments speak for themselves and are the best evidence

of their contents. Defendants respectfully refer the Court to those comments for a complete and

accurate statement of their contents.

        49.        This paragraph consists of Plaintiffs’ characterization of the Final Rule, to which

no response is required. The Final Rule speaks for itself and is the best evidence of its contents.

Defendants respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

        50.        This paragraph consists of Plaintiffs’ characterization of industry comments, to

which no response is required. Those comments speak for themselves and are the best evidence

of their contents. Defendants respectfully refer the Court to those comments for a complete and

accurate statement of their contents.




                                                    4
           Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 5 of 8



        51.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and final

rules for previous years, to which no response is required. Those rules speak for themselves and

are the best evidence of their contents. Defendants respectfully refer the Court to those rules for

a complete and accurate statement of their contents. Defendants deny the remaining allegations

in this paragraph, except admit that, on June 5, 2018, Defendants knew the actual revenue for

2017.

        52-53. These paragraphs consist of Plaintiffs’ characterization of industry comments, to

which no response is required. Those comments speak for themselves and are the best evidence

of their contents. Defendants respectfully refer the Court to those comments for a complete and

accurate statement of their contents.

        54.        This paragraph consists of Plaintiffs’ characterization of the Final Rule, to which

no response is required. The Final Rule speaks for itself and is the best evidence of its contents.

Defendants respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

        55.        Defendants deny the allegations in this paragraph, except admit that actual pilot

compensation data is not published.

        56.        This paragraph consist of Plaintiffs’ characterization of industry comments, to

which no response is required. Those comments speak for themselves and are the best evidence

of their contents. Defendants respectfully refer the Court to those comments for a complete and

accurate statement of their contents.

        57-58. These paragraphs consist of Plaintiffs’ characterization of the Final Rule, to which

no response is required. The Final Rule speaks for itself and is the best evidence of its contents.




                                                     5
          Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 6 of 8



                                   ALLEGED FIRST CLAIM

       59.     Defendants repeat and reallege each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       60.     This paragraph contains Plaintiffs’ conclusions of law and legal arguments, to

which no response is required. To the extent a response is required, Defendants deny.

                                 ALLEGED SECOND CLAIM

       61.     Defendants repeat and reallege each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       62.     This paragraph contains Plaintiffs’ conclusions of law and legal arguments, to

which no response is required. To the extent a response is required, Defendants deny.

                                  ALLEGED THIRD CLAIM

       63.     Defendants repeat and reallege each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       64.     This paragraph contains Plaintiffs’ conclusions of law and legal arguments, to

which no response is required. To the extent a response is required, Defendants deny.

                                 ALLEGED FOURTH CLAIM

       65.     Defendants repeat and reallege each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       66.     This paragraph contains Plaintiffs’ conclusions of law and legal arguments, to

which no response is required. To the extent a response is required, Defendants deny.

                                  ALLEGED FIFTH CLAIM

       67.     Defendants repeat and reallege each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.



                                                 6
          Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 7 of 8



       68.     This paragraph contains Plaintiffs’ conclusions of law and legal arguments, to

which no response is required. To the extent a response is required, Defendants deny.

       The remaining paragraphs of the Complaint consist of Plaintiffs’ prayer for relief, to

which no response is required. Defendants deny that Plaintiffs are entitled to the relief requested

or to any relief whatsoever.

                                               ***

       Defendants deny each and every allegation in the Complaint not expressly answered or

qualified above.

                                  AFFIRMATIVE DEFENSE

       Defendants reserve their right to amend, alter and supplement the affirmative defense

contained in this Answer as the facts and circumstances giving rise to the Complaint become

known to Defendants through the course of this litigation.

       The Complaint fails to state a claim upon which relief may be granted.




                                                 7
          Case 1:18-cv-02650-CRC Document 9 Filed 02/14/19 Page 8 of 8



       WHEREFORE, Defendants respectfully request that this Court dismiss the Complaint

with prejudice, at Plaintiffs’ cost, and that the Court grant Defendants such other and further

relief as the Court deems just and proper.

Dated: February 14, 2019
                                                 Respectfully submitted,

                                                 JESSIE K. LIU, D.C. Bar # 472845
                                                 United States Attorney

                                                 DANIEL F. VAN HORN, D.C. Bar # 924092
                                                 Chief, Civil Division

                                                 By: /s/ Marsha W. Yee
                                                 MARSHA W. YEE
                                                 Assistant United States Attorney
                                                 Civil Division
                                                 United States Attorney’s Office
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 Telephone: (202) 252-2539
                                                 Email: Marsha.Yee@usdoj.gov

                                                 Counsel for Defendant




                                                 8
